Citation Nr: 0022401	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right fibular fracture.

2.  Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
noncompensable pursuant to the criteria of 38 C.F.R. § 3.324 
(1999).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to an 
increased (compensable) evaluation for a right fibula 
fracture.

In November 1999 the RO denied entitlement to an increased 
(compensable) evaluation for residuals of a gunshot wound of 
the right arm, and a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1999, a transcript of which has been 
associated with the claims file.

In December 1999 the veteran submitted a statement which the 
Board of Veterans' Appeals (Board) has construed as a notice 
of disagreement with the November 1999 rating decision.  The 
issue of entitlement to an increased (compensable) evaluation 
for residuals of a gunshot wound of the right arm is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  A right fibula fracture is not productive of moderate 
limitation of motion of the right ankle or additional 
functional loss due to pain or other pathology.

2.  Service-connected right fibula fracture and residuals of 
a gunshot wound of the right arm do not clearly interfere 
with normal employability.



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a right fibula fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the provisions of 38 C.F.R. 
§ 3.324 have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are not of record and 
documentation on file is that they may have been lost in the 
1973 fire at the National Personnel Records Center.  However, 
morning reports are on file and show the veteran was treated 
for a penetrating missile wound of the right arm in 1953, and 
for right fibula "FS" while in Korea in the line of duty.

The RO granted entitlement to service connection for 
residuals of a gunshot wound of the right arm and a right 
fibula fracture with assignment of noncompensable ratings 
effective December 28, 1982, when it issued a rating decision 
in September 1982.

A VA outpatient treatment report dated in October 1997 shows 
the veteran was seen with complaints of soreness of the right 
ankle.  Radiographic study of the right ankle was interpreted 
as unremarkable.

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 1999, a transcript of which has been 
associated with the claims file.  

The veteran discussed the disabling manifestations of his 
right ankle disability.  He testified that he was unable to 
run, and experienced pain.  He stated that at the gym he did 
run on the treadmill three times per week.  He testified that 
he no longer worked.  He was not taking any medication for 
pain and discomfort.  He related that he was being treated 
for peripheral neuropathy of the lower extremities.

An official independent medical examination of the veteran 
for VA compensation purposes was conducted in July 1999.  The 
veteran reported that while ice-skating in Korea in 1952, he 
turned the wrong way causing him to sustain a fracture of the 
right fibula.  He was casted but required no surgical 
intervention.  Currently he complained that running was out 
of the question.  Standing for a prolonged period of time 
caused him to have pain.  He denied any numbness, locking, or 
giving way around his ankle.

The veteran reported that he sustained a gunshot wound of his 
right arm in 1952 while serving in Korea.  Currently he felt 
decreased strength in his right hand as compared to the left 
hand.  He had occasional numbness, and denied any swelling.  
On examination the veteran was reported as right handed.  He 
did not require an assistive device to ambulate.  Leg length 
from the anterior superior iliac spine to the medial 
malleolus bilaterally was 104 centimeters.  Gait was within 
normal limits.

A clinical inspection of the feet disclosed no callosities, 
breakdown or unusual shoe-wear pattern.  The examiner 
recorded that the veteran had no limitation of function 
standing or walking.  Examination of the shoulders was within 
normal limits.  Range of motion of flexion and abduction was 
180 degrees bilaterally without pain.  External and internal 
rotation was to 180 degrees without pain.  In the biceps area 
on the right was a surgical mark which was non-disfiguring.  
There was no tenderness or keloid formation, elevation or 
depression.  The biceps tendon was intact.

The ankle range of motion showed dorsiflexion to 20 degrees 
without pain, plantar flexion to 45 degrees without pain 
bilaterally.  The examiner recorded that range of motion was 
not affected by pain, fatigue, weakness or lack of endurance.  
There was no heat, redness, sweating, effusion or drainage.  
X-ray of the right ankle revealed a healed fracture.  X-ray 
of the right forearm and elbow was within normal limits.  The 
examination diagnoses were residual fracture of the right 
fibula and gunshot wound to the right arm.  The examiner 
recorded that the veteran was retired and his daily 
activities were not affected by his ankle or his arm.

The examiner noted that the veteran had a history of a 
gunshot wound to his right arm.  There were no residuals 
noted on examination.  He did not have any tendon damage, 
swelling or weakness.  With respect to his ankle, he had good 
range of motion without pain; however, he reported the pain 
came and went on and off which was not shown on examination.  

Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.


In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) noted that "Diagnostic Code 5003" and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hick v. 
Brown, 8 Vet. App. 417 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities, the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the veteran's claims for a 
compensable evaluation for his right fibula fracture and a 
separate compensable evaluation of 10 percent for his 
multiple service-connected disabilities evaluated as 
noncompensable are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his right fibula fracture and severity of his service-
connected disabilities in general (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased compensation benefits 
are well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been examined by 
VA, treatment reports were requested and associated with the 
claims file, and testimony was taken before a Hearing Officer 
at the RO.  

The Board is unaware of any additional evidence that has not 
already been requested and/or obtained that is pertinent to 
the veteran's appeal.

Right fibula fracture

The RO has rated the veteran's right fibula fracture as 
noncompensable under diagnostic code 5271 of the VA Schedule 
for Rating Disabilities.  The minimum rating under this 
diagnostic code is 10 percent and contemplates moderate 
limited ankle motion.  The maximum rating of 20 percent 
contemplates marked limited motion.  The July 1999 VA medical 
examination disclosed right ankle dorsiflexion of 20 degrees 
and plantar flexion of 45 degrees.  Normal ankle dorsiflexion 
is 20 degrees and normal plantar flexion is 45 degrees.  
Plate II; 38 C.F.R. § 4.71a.

The veteran is shown to have normal range of motion of his 
right ankle.  The July 1999 examiner noted he had no residual 
disability referable to the reported in-service fracture.  
There exists no basis upon which to predicate assignment of a 
compensable evaluation for the right ankle fracture.  
Radiographic studies have been normal with no evidence of 
arthritis.  A separate rating for painful motion with x-ray 
findings of arthritis cannot be made.  Diagnostic Code 5003 
(5010); 38 C.F.R. § 4.59.

The Court has held that diagnostic codes predicated on 
limitation of motion, as here in the veteran's case with 
diagnostic code 5271, predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In the veteran's case at hand, the July 1999 
examiner noted he observed no pain on motion during the 
course of the examination.  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

This is not the veteran's case.  No functional loss due to 
pain or any impairment referable to the in-service right 
fibula fracture has been shown on examination.  Assignment of 
an increased evaluation on the basis of functional loss due 
to pain is therefore not warranted.

Separate compensable evaluation 

The Board notes that no disablement referable to the 
veteran's service-connected right fibula fracture and gunshot 
wound of the right arm was shown on clinical objective 
examination in July 1999.  The additional VA outpatient 
treatment reports are similarly negative for any indication 
of interference with normal employability or any employment 
the veteran may wish to undertake as he is currently retired.  
No basis exists upon which to predicate assignment of a 
separate compensable evaluation for the veteran's multiple 
service-connected disabilities evaluated as noncompensable 
pursuant to the criteria of 38 C.F.R. § 3.324.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for a right fibula fracture, and a 
separate compensable evaluation of 10 percent for the 
veteran's multiple service-connected disabilities evaluated 
as noncompensable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an increased (compensable) evaluation for a 
right fibula fracture is denied.

Entitlement to a separate compensable evaluation of 10 
percent for multiple service-connected disabilities evaluated 
as noncompensable pursuant to the criteria of 38 C.F.R. 
§ 3.324 is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, the veteran filed a notice of 
disagreement with the November 1999 rating decision wherein 
the RO denied entitlement to an increased (compensable) 
evaluation for residuals of a gunshot wound of the right arm.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue such is a procedural defect requiring remand.

Accordingly, to ensure due process of law, the Board is 
remanding the case to the RO for the following action:

The RO should issue a statement of the 
case as to its denial of entitlement to 
an increased (compensable) evaluation for 
residuals of a gunshot wound of the right 
arm.  

The RO should advise the veteran of the 
need to timely file a substantive appeal 
if he wishes appellate review of his 
claim.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


